Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered August 14, 2002, convicting her of robbery in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that her waiver of the right to a jury trial was inadequate and ineffective is not preserved for appellate review (see CPL 470.05 [2]; People v Magnano, 77 NY2d 941 [1991], cert denied 502 US 864 [1991]; People v Johnson, 51 NY2d 986 [1980]; People v Brunson, 307 AD2d 323, 324 [2003]). In any event, her contention is without merit. After the defendant discussed the matter with counsel, she signed a waiver form and submitted it while the trial judge was still on the bench. In addition, the trial judge carefully questioned the defendant, on the record in open court, as to her knowledge and awareness of her right to a jury trial and the consequences of her waiver. The defendant also acknowledged, on the record in open court, that it was her signature on the waiver form (see People v Brunson, supra; People v Perez, 213 AD2d 351 [1995]; People v Ospina, 192 AD2d 680 [1993]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]). Ritter, J.P., Krausman, Luciano and Cozier, JJ., concur.